DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 5-12, 15-17 and 20 are allowable over the prior art of record. The closest prior art of record Abrol et al. (‘Abrol’ hereinafter) (Publication Number 20210059616 A1), teaches monitoring parameters of the set of trends in a default window of time that does not change based on the risk score, the contributing parameters, or other factors, where each time a set of trends is displayed in response to selection of the insight tile, the risk score tile, or the trends button, the resultant set of trends that is displayed may include values for the selected monitoring parameters over a predefined window of time (see Abrol, paragraph [0173]). The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “receiving a request for an insight analysis for a dataset, wherein the dataset includes a value dimension and a set of multiple date dimensions, wherein at least some of the date dimensions have missing values over a time range of dates included in the multiple date dimensions, and wherein the request includes a specified time window within the time range; generating multiple times series by converting each date dimension of the multiple date dimensions into a respective time series; determining, for each respective time series of the multiple time series, a value quality factor that represents a level of data quality for the respective time series; determining, for each respective time series of the multiple time series, a time series informative factor that represents how informative the respective time series is within the specified time window; determining, based on the determined value quality factors and the determined time series informative factors, an insight score for each time series of the multiple time series,  wherein a respective insight score for a respective time series is based on both the value quality factor for the respective time series that represents the level of quality for the respective time series and the time series informative factor for the respective time series, and wherein the respective insight score for the respective time series represents both how informative the respective time series is within the specified time window and a respective likelihood that the respective time series exhibits unstable behavior as compared to other time series of the multiple time series; determining, from among the insight scores of the multiple time series, a set of highest-ranked insight scores for a set of highest ranked time series; and providing, at least some of the highest-ranked time series and the insight scores for the highest-ranked time series to a machine learning system”, and similarly in independent claims 11 and 16.
Dependent claims 2, 5-10, 12, 15, 17 and 20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198